



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Remey, 2015 ONCA 416

DATE: 20150610

DOCKET: C57385

Weiler, Tulloch and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kareem Remey

Appellant

Zachary Kerbel, for the appellant

Melissa Adams, for the respondent

Heard and released orally: June 4, 2015

On appeal from the conviction entered on April 24, 2013
    and the sentence imposed on April 24, 2013 by Justice Paul L. Bellefontaine of
    the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant appeals his conviction on two counts of possession of a
    firearm without a license; two counts of possession of cocaine for the purpose
    of trafficking; two counts of possession of a firearm while prohibited; and
    obstructing a police officer.

[2]

The charges against the appellant arose from the investigation of an
    individual who identified himself as Chris Walker to a police officer during
    a July 2010 traffic stop. The police observed that the driver had four cellular
    telephones and was attempting to hide large amount of cash in the car.
    Information from a confidential informant led police to believe this person was
    a drug dealer using an apartment on Town Center Court (the Apartment) as a
    stash house. Further investigation led police to believe Chris Walker was an
    alias used by the appellant. The police applied for a general warrant
    authorizing covert searches of the Apartment. The general warrant was executed
    on January 17 and 20, 2011. During these searches the police found cocaine
    packaged for sale, a digital scale, cooking utensils covered with crack cocaine
    residue, $1,460 cash, and the appellants passport. Six months later, the
    police obtained a search warrant for the Apartment under the
Controlled Drugs
    and Substances Act
, S.C. 1996, c. 19 as amended, which was executed in
    June 2011. Police found a rifle in an ottoman in the living room, a small
    quantity of marijuana, and an Ontario drivers license in the name of Chris
    Walker bearing the appellants photograph.

[3]

The grounds of appeal relate to the trial judges dismissal of the
    appellants s. 8
Charter
application. He challenges the validity of
    the trial judges conclusion that the searches conducted at the apartment in
    January and June 2011 complied with s. 8 of the
Charter,
and that the
    general warrant complied with

s. 487.01(3) of the
Criminal Code
.

[4]

The appellant says that once the reviewing judge had excised certain
    information from the ITO (information to obtain), there was insufficient evidence
    for a warrant to issue under s. 487.01(1). The trial judge acknowledged that
    the confidential informant who had provided certain information to the police
    about the appellants alleged activities, was not reliable, and that it was
    necessary to consider the extent to which the information he provided had been
    confirmed. One of the five factors the trial judge took into consideration in
    upholding the issuance of the warrant was as follows (referring to police
    surveillance of the appellant on December 17 2010):

it would be reasonable for the issuing justice to accept the
    officers opinion the Dec 17
th
meeting with Paul Anderson was
    corroborative of the specific information provided by the confidential human
    source that Mr. Remy would be receiving drugs and then going to Durham to
    traffic in drugs that day. Mr. Remy, with a significant record for trafficking
    in narcotics and drugs, proceeds directly from Toronto to Oshawa [which it is
    conceded is in the Durham region] where he is lost in the shopping centre
    parking lot.

[5]

The appellant submits that the trial judges acceptance of the police
    officers opinion that the appellant was engaged in drug trafficking on December
    17 was unreasonable. As a result, there was insufficient confirmation of the
    confidential informants information that a drug deal would take place that
    day. The appellant points out that there was no time of day or location given
    as to where the meeting would take place (although the police knew the location
    from their surveillance). The other participant was not identified, and the
    informants means of knowledge was not indicated.

[6]

While these are important factors that go to the assessment of the
    weight to be attached to the confidential informants information they are not
    exhaustive. There were many other factors present that satisfied the reviewing
    judge of the strength and reliability of the confidential informants
    information. An important indicator of the informants reliability was that,
    after the meeting on December 17, the course of events that followed was as the
    confidential informant said it was to be. The reviewing judge properly took
    this into account in accepting the police officers opinion. The reviewing
    judges acceptance of the police officers opinion as one of five factors in
    his ruling was not unreasonable. Considered in light of the totality of the
    circumstances, there was an evidentiary basis to support the issuance of the
    warrant. This ground of appeal is dismissed.

[7]

The second argument raised by the appellant is that the terms of the
    general search warrant were too broad and it was therefore facially invalid. The
    appellant submits that the warrant did not include reasonable terms and
    conditions respecting the search of the appellants computers and thus the
    search warrant was therefore invalid as not meeting the requirements of s.
    487.01(3). In our opinion the warrant did contain terms and conditions
    respecting its execution which the reviewing judge found to be sufficient. The
    specific example respecting computers now raised before us does not appear to
    have been raised before the trial judge, which is understandable having regard
    to the fact that no computers were searched. We will not consider it now. The appeal
    is therefore dismissed.

K. M. Weiler J.A.

M. Tulloch J.A.

K. van Rensburg J.A.


